DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/19/2021 is entered and fully considered.
Allowable Subject Matter
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the amendment the prior art rejections are withdrawn for the reasons illustrated in applicant’s remarks.
TAHARA from the previous rejection teaches forming a similar electrode structure of irregularly shaped electrodes by using a combination of intermittently depositing die heads. The reference does not teach a combination of a continuously depositing die head with an intermittently coating die head. Similarly, KR 20170105752 (from IDS) teaches forming a similar electrode shape on a current collector but the deposition is done by multiple intermittently coating dies rather than a combination of continuous and intermittently coating dies.
	The KIM reference was relied upon to teach a combination of continuous and intermittently depositing die heads. However, that reference leaves a gap between the continuously deposited pattern and the intermittently deposited pattern. Specifically, the reference states that the gap is used because the edge of the deposition cannot be controlled. Accordingly, even if one of ordinary skill in the art were to use KIM without 
	In addition, the SHIGEHISA reference teaches using multiple smaller heads positioned to coat parallel material instead of a single die to improve uniformity. However, the reference does not teach using multiple smaller heads where at least one head is continuously coating while at least one head is intermittently coating. It is not apparent to the examiner that the same improved uniformity would be achieved when using a combination of continuous and intermittent coating heads. Furthermore, the combination of TAHARA and KIM substitutes the deposition heads to accomplish deposition by using a combination a continuous and intermittent deposition. The addition substitution with the SHIGEHISA reference would change the nozzles that were just incorporated by the KIM reference. The proposed combination of all three references would add the coating heads of KIM and then remove them to use the coating heads of SHIGEHISA at which point no part of the KIM reference is used. Accordingly, the combination of the references would not be obvious unless using impermissible hindsight. 
New claim 14 incorporates the limitations from claim 7 into independent form and is allowed for the reasons previously indicated. Depending claims are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.